UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 18-1767


In re: LARRY D. HILL, JR.,

                      Petitioner.


     On Petition for Writ of Mandamus. (4:13-cr-00028-BR-1; 5:18-hc-02024-BO)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Larry D. Hill, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Hill, Jr., petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an order

from this court directing the district court to act. * We find the present record does not

reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




       *
        We note that pleadings related to Hill’s § 2241 petition have been filed under
two case numbers: No. 5:18-hc-02024-BO and No. 4:13-cr-00028-BR-1.


                                             2